UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofApril 2016 Commission File Number: 001-35393 PRETIUM RESOURCES INC (translation of registrant’s name into English) 1055 Dunsmuir Street, Suite 2300 Vancouver, British Columbia Canada V7X 1L4 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F¨Form 40-Fx Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes¨Nox Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes¨Nox 1 Exhibit Index Exhibit Number Description of Exhibit Shareholder Rights Plan Agreement 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PRETIUM RESOURCES INC. By: /s/ Joseph J. Ovsenek Date: April 22, 2016 Name: Joseph J. Ovsenek Title: President 3
